

Exhibit 10.2






































ENSTAR GROUP LIMITED


2019-2021 ANNUAL INCENTIVE COMPENSATION PROGRAM






--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
1.
PURPOSE
3
2.
DEFINITIONS
3
3.
BONUS POOL
3
4.
UNFUNDED PROGRAM
4
5.
CODE SECTION 409A
5
6.
ADMINISTRATION
5
7.
AMENDMENT AND TERMINATION
5
8.
TAX WITHHOLDING
5
9.
HEADINGS
5
 
APPENDIX A
6











2

--------------------------------------------------------------------------------





ENSTAR GROUP LIMITED
2019-2021 ANNUAL INCENTIVE COMPENSATION PROGRAM


Approved by the Compensation Committee and the Board of Directors
as of November 2018


WHEREAS, Enstar Group Limited (the “Company”) desires to establish an annual
incentive compensation program for each of the 2019, 2020, and 2021 calendar
years (the “Program”) for the benefit of certain officers and other employees of
the Company and its Related Corporations whereby such officers and other
employees would be awarded cash upon the terms and subject to the conditions set
forth below.


NOW, THEREFORE, with effect for the fiscal year beginning January 1, 2019, the
Program is hereby adopted by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) and the Board of Directors of the
Company with the following terms and conditions:


1.Purpose. The purpose of the Program is to motivate certain officers and
employees of the Company to grow the Company’s net book value per share by
increasing profitability and meeting other corporate strategic and financial
objectives within its risk-managed environment.


2.Definitions.


(a)“Award” means an award of cash to a Participant in accordance with Section 3
of the Program.


(b)“Change in Control” means “Change in Control” as such term is defined in a
Participant’s employment agreement or, if a Participant does not have an
employment agreement with the Company or any Related Corporation, as such term
is defined in the Equity Plan.


(c)“CEO” means the Chief Executive Officer of Company.


(d)"Equity Plan" means the equity incentive plan approved by the Company's
shareholders and in effect at the time of an Award.


(e)“Executive Officer” means an executive officer of the Company, as designated
by the Company’s Board of Directors from time to time.


(f)“Measurement Period” means each of the 2019, 2020, and 2021 calendar years.
In the event of a Change in Control during any such year, the Measurement Period
shall be the period beginning on the first day of such year and ending on the
date of the Change in Control.


(g)“Participant” means each individual employed during the Measurement Period
who serves as an Executive Officer of the Company and such other employees of
the Company or Related Corporations as the Company may determine, in its sole
discretion. The Company’s determination of Participant status may be evidenced
by provisions in statements of employment, offer letters, other human
resources-related documentation, annual compensation review processes, or on a
purely discretionary basis. Those individuals in addition to the Executive
Officers who shall be eligible to participate for such Measurement Period shall
be determined by the Company within 90 days of the end of the Measurement
Period, subject to the employment criteria set forth in Section 3(e). In the
event a Change in Control occurs within the Measurement Period, those
individuals shall be determined by the Company within the 60-day period prior to
the Change in Control.


(h)“Related Corporation” means each “subsidiary corporation” of the Company, as
defined in the Internal Revenue Code §424(f), and any other affiliated company
approved by the Committee.


3.Bonus Pool.


(a)For each Measurement Period in which the Company has any Consolidated Net
After-Tax Profits, the Company shall pay to each Participant, in cash the
Participant’s Award granted from the funds


3

--------------------------------------------------------------------------------





available within the Bonus Pool. The aggregate dollar amount of Awards of all
Participants for a Measurement Period may be equal to, or less than, the Bonus
Pool for such Measurement Period.


(b)The following terms shall be defined as set forth below:


(1)“Bonus Pool” means, for any Measurement Period, a percentage of the Company’s
Consolidated Net After-Tax Profits for such Measurement Period. The guideline
for this percentage is 15% but this percentage can be varied by the Committee
for any Measurement Period no later than 60 days from the end of the Measurement
Period. If, for any Measurement Period, the Company does not have any
Consolidated Net After-Tax Profits, the Bonus Pool for such Measurement Period
shall be zero, unless otherwise determined by the Committee with respect to
Awards to non-Executive Officers.


(2)“Consolidated Net After-Tax Profits” means for each year ending on December
31, the net earnings for that year as recorded in the Company’s Consolidated
Statements of Earnings plus any bonus expense recorded in the Company’s
Consolidated Statements of Earnings for such year.


(c)Within 90 days after the end of the Measurement Period, the Committee shall
notify each Participant of the Award (if any) to such Participant under the
Program. If an Award is to be paid under the Program, it shall be paid to
Participants no later than April 30th following the applicable Measurement
Period (or, if a Change in Control occurs during a Measurement Period, within 30
days after the last day of the Measurement Period ending on the date of the
Change in Control). A Participant must be employed by the Company or a Related
Corporation on the date of payment unless otherwise determined by the Committee
(in the case of an Executive Officer Participant) or the CEO (in the case of a
non-Executive Officer Participant).


(d)The Committee shall, in its discretion, be able to establish performance
objectives and targets that apply to all or a portion of a Participant’s Awards,
either with respect to quantitative or qualitative individual performance
factors, Company or Related Corporation performance factors (including, without
limitation, those example factors set forth in Appendix A), or a combination of
such factors (collectively, “Performance Objectives”). These Performance
Objectives may, in the discretion of the Committee, be tied to payment of
varying levels of payments comprising a Participant’s Award (“Target Amounts”).
If used for a Measurement Period, Performance Objectives and Target Amounts for
Executive Officers shall be established by the Committee no later than May 10th
of the subject Measurement Period, (unless an Executive Officer is newly
appointed subsequent thereto, in which case it shall be established as soon as
practicable following such appointment). The interpretation of whether the
Performance Objectives have been met and the corresponding level of payment
shall be subject to the Committee’s review and final determination.


(e)Notwithstanding anything to the contrary contained herein, the Committee may,
in its sole discretion, cancel an Award if the Executive Officer Participant has
engaged in or engages in any conduct or act determined to be materially
injurious, detrimental or prejudicial to any interest of the Company or any of
its affiliates, as determined by the Committee in its sole discretion (such
conduct or act, “Detrimental Activity”), and the CEO (or his delegates, as
established from time to time) may, in his or their sole discretion, cancel an
Award if the Non-Executive Officer Participant has engaged in or engages in
Detrimental Activity. The Committee may, in its sole discretion, also require
repayment of a portion or all of any Award if the Executive Officer Participant
has engaged in or engages in Detrimental Activity or receives any amount in
excess of what the Executive Officer Participant should have received under the
terms of the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
and the CEO (or his delegates, as established form time to time) may, in his or
their sole discretion, require the same repayment with respect to non-Executive
Officer Participants. Without limiting the foregoing, all Awards shall be
subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable laws or any compensation recovery policy of
the Company as in effect from time to time.


4.Unfunded Program. This Program shall be unfunded. Each Participant and
beneficiary shall be a general and unsecured creditor of the Company and any
Related Corporation to the extent of the Award determined hereunder, and the
Participant shall have no right, title or interest in any specific asset that
the Company or any Related Corporation may set aside, earmark or identify as for
the payment of an Award under the Program. The obligations of the Company and
any Related Corporation under the Program


4

--------------------------------------------------------------------------------





shall be merely that of an unfunded and unsecured promise to pay cash in the
future pursuant to the terms of the Program.


5.Code Section 409A. The Program is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Program shall be interpreted and administered to be in compliance
therewith. Any payments described in the Program that are due within the “short-
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.


6.Administration. This Program shall be administered by the Committee. It is
acknowledged that several terms of this Program permit certain determinations to
be made by the CEO and his delegates.


7.Amendment and Termination. The Board of Directors of the Company reserves the
right to amend the Program with respect to any Measurement Period, by written
resolution, at any time within 90 days of the commencement of such Measurement
Period.


8.Tax Withholding. The payment of cash to a Participant or beneficiary under
this Program shall be subject to any applicable tax withholding.


9.Headings. The headings of the Sections and subsections of the Program are for
reference only. In the event of a conflict between a heading and the content of
a Section or subsection, the content of the Section or subsection shall control.


5

--------------------------------------------------------------------------------





APPENDIX A
Example Performance Objectives


The following examples are provided for reference purposes only and not for
purposes of limitation. The Committee shall have full discretion to utilize this
or other measures of performance in the event it elects to establish Performance
Objectives.


Book value
Book value per share (fully diluted or basic)
Return on equity (opening or average)
Earnings (total or per share)
Total shareholder return
Stock price
Change in stock price
Growth in net income or income from selected businesses (total or per share)
Pre-tax income or growth in pre-tax income from selected businesses
Income
Operating Income
Revenues
Premiums and fees
Growth in premiums and fees
Revenue growth
Expense ratios
Other expense management measures
Underwriting ratios
Underwriting ratios from selected businesses
Measures related to ultimate losses and loss adjustment expense liabilities for
the Company or from selected businesses or business units
Various measures of operational effectiveness
Return on assets (opening or average)
Return on capital
Growth in net earnings (total or per share)
Investment income
Investment returns or other investment-performance related measures
Internal rate of return on acquisitions or acquisition-related activity,
including from selected transactions
Strategic, qualitative or other performance related measures


*The Committee may specify any reasonable definition of the performance measures
it uses, which may provide for reasonable adjustments and may include or exclude
items, such as: (i) realized investment gains and losses, (ii) special items
identified in the Company’s reporting, (iii) extraordinary, unusual or
non-recurring items, (iv) effects of accounting changes, currency fluctuations,
acquisitions, divestitures, reserve strengthening or financing activities, (v)
expenses for restructuring or productivity initiatives, or (vi) other
non-operating items.


**The performance objectives may be (i) for the Company as a whole or for one or
more of its subsidiaries, business units or lines of business, or any
combination thereof, (ii) absolute or comparative to that of a peer group or
specified index, or any combination thereof, and (iii) different for particular
performance periods or Participants.




6